United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit               December 1, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60080
                         Summary Calendar


                         MESBAH US SABAH,

                                                         Petitioner,

                              VERSUS


           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                         Respondent.



          Appeal from the Board of Immigration Appeals
                          (A:78-135-560)


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM*:

      Mesbah Us Sabah (Petitioner) asks this court to review the

order of the Board of Immigration Appeals (BIA) entered on January

7, 2005 which dismissed Petitioner’s appeal from the decision of

the immigration judge dated June 4, 2003.       We have carefully

reviewed the briefs and relevant portions of the record.      For the

reasons stated by the BIA in its order dated January 7, 2005, we

affirm the decision of the BIA and deny this petition for review.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
PETITION DENIED.